DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the amendment received July 11, 2022:
Claims 2-6 are pending.
The previous prior art rejection is maintained.  Thus the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0325071 (Verbrugge et al.) in view of US 2015/0151973 (Lee et al.).
	As to claim 2, Verbrugge et al. teach an active material comprising: a graphite comprising a plurality of graphene layers (figs. 2, 5; para 0021, 0032).  (Note: Para 0007 indicates that graphite is made up of planes of carbon atoms, and thus graphene layers constitutes graphite, as it is planes of carbon atoms.)
	Verbrugge et al. do not each a film covering the graphite, the film comprising one or more of silicon and phosphorous, wherein an edge of each of the plurality of graphene layers is chemically bonded to the film by one of C-O-Si and C-O-P.  
	However, Lee et al. teach covalently bonding graphene edges of carbon with C-O-Si (para 0006) (film comprising silicon, wherein an edge of each of the plurality of graphene layers is chemically bonded to the film by C-O-Si).  Specifically, these materials have high electrical conductivity and mechanical strength and resistance against acidic and basic environments (para 0008), which makes them useful for energy applications (claim 20).  (Note: Batteries are energy applications, as it produces energy via chemical reaction.)  The motivation for covalently bonding graphene edges of carbon with C-O-Si (film comprising silicon, wherein an edge of each of the plurality of graphene layers is chemically bonded to the film by C-O-Si) is to provide high electrical conductivity and mechanical strength and resistance against acidic and basic environments in energy applications (para 0006, 0008; claim 20).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to covalently bond graphene edges of carbon with C-O-Si (film comprising silicon, wherein an edge of each of the plurality of graphene layers is chemically bonded to the film by C-O-Si) (as taught by Lee et al. and applied to Verbrugge et al.) in order to provide high electrical conductivity and mechanical strength and resistance against acidic and basic environments in energy applications.  (Note: Lee et al. finds support for the claim within the provisional application – para 006, 007; claim 20).
	As to claim 4, Verbrugge et al. teach electrode (anode [12]) comprising: a current collector (combination of current collector [18] and ductile metallic layer [22]), a graphite comprising a plurality of graphene layers (figs. 2, 5; para 0021, 0032).  The graphite is in contact with the current collector (combination of current collector [18] and ductile metallic layer [22]) (fig. 2; para 0021).  (Note: Para 0007 indicates that graphite is made up of planes of carbon atoms, and thus graphene layers constitutes graphite, as it is planes of carbon atoms.)
	Verbrugge et al. do not each a film covering the graphite, the film comprising one or more of silicon and phosphorous, wherein an edge of each of the plurality of graphene layers is chemically bonded to the film by one of C-O-Si and C-O-P.  
	However, Lee et al. teach covalently bonding graphene edges of carbon with C-O-Si (para 0006) (film comprising silicon, wherein an edge of each of the plurality of graphene layers is chemically bonded to the film by C-O-Si).  Specifically, these materials have high electrical conductivity and mechanical strength and resistance against acidic and basic environments (para 0008), which makes them useful for energy applications (claim 20).  (Note: Batteries are energy applications, as it produces energy via chemical reaction.)  The motivation for covalently bonding graphene edges of carbon with C-O-Si (film comprising silicon, wherein an edge of each of the plurality of graphene layers is chemically bonded to the film by C-O-Si) is to provide high electrical conductivity and mechanical strength and resistance against acidic and basic environments in energy applications (para 0006, 0008; claim 20).
	As to claim 5, Verbrugge et al. teach an angle between the surfaces of the plurality of graphene layers and a surface of the current collector is generally perpendicular (and thus ranges between 70º and 110º , as claimed) (fig. 2; para 0001).
	As to claim 6, the electrode of claim 4 has been rendered obvious above.  (See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Verbrugge et al. further teach an electrode within a secondary battery (fig. 1; para 0005, 0020, 0024).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verbrugge et al. in view of Lee as applied to claim 2 above, and further in view of US 2011/0229772 (Fujinami et al.). 
	As to claim 3, Verbrugge et al. do not teach the graphite is highly oriented pyrolytic graphite.  
	However, Fujinami et al. teach of graphitic negative electrode (anode) active materials, such as highly oriented pyrolytic graphite (para 0048).  The substitution of highly oriented pyrolytic graphite (as taught by Fujinami et al.) for graphite in general (as in Verbrugge et al.) would yield the predictable result of providing a graphitic negative electrode active material. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute highly oriented pyrolytic graphite (as taught by Fujinami et al.) for graphite in general (as in Verbrugge et al.), as the substitution would yield the predictable result of providing a graphitic negative electrode active material.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Lee et al.’s teaching of C-O-S1 covalent bonding does not render obvious the claimed invention because (a) the bonding is between graphene and the solid substrate (and not between the layers there between), and (b) the motivation set forth (electrical conductivity, mechanical strength, resistance against acidic and basic environments in energy applications) are characteristics of the graphene and not the bonded edges and thus the motivation to combine is improper.  
	Examiner respectfully disagrees.
Regarding (a): Lee et al.’s para 0006 states “graphene nanosheets may form covalent bonds…among themselves” (as well as “with the silicon and/or metal atoms int eh ceramics, glass quartz).  Accordingly, it is clear that that the covalent bond is also formed between the sheets as well (and is not limited to between the graphene and substrate).
Regarding (b): The motivation detailed by Lee et al.’s para 0008 is not drawn towards mere properties of graphene sheets, and is rather drawn towards the invention of the graphene including covalently bonded edges.  For example the “high electrical…high mechanical strength, excellent resistance to acid and base…and strong bonding among graphene nanosheets can find many applications.”  Additionally, the environment of “energy conversion devices is often exposed to an extremely corrosive environment,” wherein “the covalently-bonded graphene” is “a promising alternative.”  Accordingly, corrosion-resistance in the acidic/basic environments of energy applications (i.e. batteries) is not separate from the covalently bonded product.  Accordingly, the motivation set forth is proper, and thus the combination made is proper.
Thus, the arguments are not persuasive, and the rejection of record is maintained. 
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Fujinami) do not cure the deficiencies of the rejection applied to the independent claim (Verbrugge et al. and Lee et al.).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.  (Examiner would like to further note that Fujinami et al. is relied upon to render obvious highly oriented pyrrolic graphite and is not associated towards teaching the covalent bonding.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759